Case 3:15-cv-00675-JBA Document 1281-2 Filed 09/12/19 Page 1 of 2

Christopher Blau

From: Morse, Suzanne <Suzanne.Morse@fmr.com>

Sent: Wednesday, September 17, 2019 2:23 PM

To: Christopher Blau

Subject: **Possible Spam** RE: SEC v. Ahmed, et al. - Case No: 315CV00675JBA - order
execution

Hi Chris,

In reviewing the account, | do see that trades were placed online by the customer. However, any funds received from
those sells will remain in the account as it is restricted from all withdrawals. | do note that | took this file over from a
previous analyst and | cannot speak to her analysis regarding the restriction codes. However, | have updated the
restriction on all the relevant accounts to prohibit not only withdrawals, but trading and deposits as well going forward.
Thanks.

Suzanne Morse | Sr. Legal Operations Analyst| FIDELITY INSTITUTIONAL

100 Salem Street

Smithfield, Rl 02917

617.563.8889

Suzanne.Morse@fmr.com

Clearing, custody, or other brokerage services may be provided by National Financial Services LLC or Fidelity Brokerage
Services LLC, Members NYSE, SIPC.

 

From: Christopher Blau [mailto:cblau@zeislaw.com]

Sent: Wednesday, September 11, 2019 12:34 PM

To: Spurway, John; Morse, Suzanne

Cc: Jed Horwitt; Stephen Kindseth; Deborah Accurso

Subject: SEC v. Ahmed, et al. - Case No: 315CVO0675JBA - order execution
Importance: High

This email is from an external source - exercise caution regarding links and attachments.

John and Suzanne,

We have been advised that 6,000 shares of PAA were sold in Fidelity account ending in x7540, which is frozen
and part of the Receivership Estate pursuant to the attached Order Appointing Receiver. The transaction looks
to have been assigned order number IOOCKRWE by Fidelity.

Please advise immediately who caused this transaction to occur, under what authority the transaction was
made, and confirm that the proceeds of the transaction remain in the account ending x7540.

Thank you,

Christopher H. Blau, Esq.

Zeisler & Zeisler, P.C.

10 Middle Street

15" Floor

Bridgeport, CT 06604

Phone: (203) 368-5465

cblau@zeislaw.com

 

Total Control Panel Login

To: cblau@zeislaw.com Allow this sender
Case 3:15-cv-00675-JBA Document 1281-2 Filed 09/12/19 Page 2 of 2

From: suzanne.morse@fmr.com Allow fmr.com

This message was identified as spam because the sender is not on your allow list.
